UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7278


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MUNEEB AKHTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:15-cr-00124-TSE-1)


Submitted: June 1, 2021                                           Decided: June 14, 2021


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muneeb Akhter, Appellant Pro Se. Joseph Attias, Assistant United States Attorney,
Richmond, Virginia, Rachael Claire Tucker, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Muneeb Akhter seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2255 motion as successive and unauthorized. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Akhter has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2